Citation Nr: 1043642	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for lumbosacral degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


REMAND

The Veteran had active military service from November 1969 to 
August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing held in Columbia South Carolina in October 
2007.  A transcript of that hearing is of record.

At his October 2007 hearing, the Veteran contended that he did 
not have any problems with his back prior to entering the 
military, and that his current back trouble originated from an 
incident in Vietnam on a supply base where he was lifting a 50-
count ammunition crate and felt some discomfort and pain in his 
low back.  He stated that since this incident, he has experienced 
continuous problems with his back.  The Veteran noted that the 
medic on the base gave him ibuprofen and he medicated his way 
through the rest of his time in Vietnam and stated that he did 
not actually report his condition until he was back in the United 
States.  The Veteran also stated that he did not begin receiving 
treatment immediately upon discharge because he could not afford 
the treatment, noting that it was not until he got out of college 
in the late 1990s or early 2000 when he finally sought treatment 
for his back from a civilian doctor.

In a February 2009 letter, R.H., M.D. of MUSC Carolina Family 
Care noted that the Veteran had been under his care since 1996, 
and reported that he suffered from spinal disc disease with 
chronic pain in the low back and legs.  Dr. H. opined that the 
Veteran's back problem started in Vietnam after lifting 
ammunition, and stated that as a result of this, the Veteran has 
had a progressive back disability.  Dr. H. did not provide a 
rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (a medical opinion which only contains data 
and conclusions, and is not supported by reasons or rationale is 
accorded no probative weight).  Nevertheless, in Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010), the United 
States Court of Appeals for Veterans Claims (Court) held that, in 
some circumstances, VA has a duty to return for clarification 
unclear or insufficient private examination reports or the Board 
must explain why such clarification is not needed.  Acknowledging 
that VA has very little ability to compel non-VA medical 
personnel to comply with such a request, the Court limited its 
holding "to those instances in which the missing information is 
relevant, factual, and objective--that is, not a matter of 
opinion--and where the missing evidence bears greatly on the 
probative value of the examination report."  Id.  In this case, 
the missing rationale bears greatly on the probative value of the 
examination report, and Dr. H.'s opinion specifically addresses 
the matter on appeal before the Board.  Therefore, in accordance 
with Savage v. Shinseki, the Board finds that an attempt should 
be made to seek clarification from Dr. H., specifically, to 
obtain information regarding the basis for his report, such as 
whether he reviewed the records in the claims file, and to afford 
him an opportunity to provide supporting rationale for his 
opinion.

Secondly, in an August 2010 statement, the Veteran noted that he 
would like an opportunity to explain his situation in person.  On 
remand, the agency of original jurisdiction (AOJ) should send a 
letter to the Veteran to determine whether he desires a hearing 
before a member of the Board.  If the Veteran desires a hearing 
held at the RO or by way of videoconference between the RO and 
Washington D.C., the hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact R.H., M.D., of 
the MUSC Carolina Family Care in 
Charleston, South Carolina, to attempt to 
obtain supporting rationale for his 
February 2009 statement where he opined 
that the Veteran's back problem started in 
Vietnam after lifting ammunition, and 
stated that as a result of this, the 
Veteran has a progressive back disability.  
Dr. H. should be asked to indicate whether 
he reviewed the Veteran's service and post-
service records, specifically indicating 
which records he reviewed and relied on.

2.  After undertaking any other development 
deemed appropriate in light of information 
received from Dr. H., readjudicate the 
Veteran's claim for service connection for 
lumbosacral degenerative changes.  If any 
benefit sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

3.  Contact the Veteran and ask him whether 
he wishes to appear before a member of the 
Board.  If he desires to appear for such a 
hearing at the RO or by way of 
videoconference between the RO and the 
Board, such a hearing should be scheduled.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

